Case 1:18-cv-11070-GBD Document 25 Filed 02/17/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
DINO ANTOLINI, Case No.: 18-cv~1 10?0

Plaintiff,

-against:- VOLUNTARY DISMISSAL
EDWARD BRUE, 184 WEST lOTH STREET COR_P.,
SETH COHEN, ADAM ELZER, DAV]D RODOLITZ,
AMAR LALVANI and ALEXANDER STUPAK,

Defendants.
--- X

 

WHEREAS, no Answer, and no Motion for summary judgment has been filed by any of
the defendants and,

WHEREFORE, Plaintiff hereby agrees to voluntarily dismiss this action as to all
defendants, pursuant to Rule 4l(a)(l)(A)(i) of the Fed. R. Civ. P- and requests that the Clerk
enter this dismissal pursuant to Rule 4l(a)(l)(A)(i) of the Fed. R. Civ. Without an order of the
Court. Each party shall bear his or its own attorney’s fees and costs.

Dated: Syosset, NeW York

February 17, 2019 % M

‘§tuart I-I. Firlkelstein, Esq.
338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

